UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
DENNIS RAY DAVIS, JR. CIVIL ACTION NO. 18-0988
SECTION P
VS.
JUDGE ELIZABETH E. FOOTE
lST JUDICIAL DISTRICT COURT, ET AL. MAG. JUDGE KAREN L. HAYES

JUDGMENT

The Report and Recommendation of the Magistrate Judge having been considered,
together With the Written objections thereto filed With this Court, and, after a de novo review of
the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that
judgment as recommended therein is Warranted,

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Dennis Ray Davis, Jr.’s
Complaint is DISMISSED as frivolous and malicious WITHOUT PREJUDICE to Plaintist
right to prosecute the pending, duplicative proceedings

PlaintifF s Motion in Limine [Record Document 8] is hereby DENIED AS MOOT.

SHREVEPORT, LOUISIANA, this 7M day of De mber, 294

wm

 

 

